Citation Nr: 0311777	
Decision Date: 06/06/03    Archive Date: 06/10/03

DOCKET NO.  98-00 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a lung disorder, 
secondary to tobacco use as a result of nicotine dependence 
acquired in service.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.  

This claim was initially before the Board of Veterans' 
Appeals (Board) from an October 1997 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

In January 2001, the Board remanded this matter to the RO for 
accomplishment of further development, to include VA 
examinations.  The claim was subsequently returned to the 
Board for further consideration.  In September 2002, the 
Board determined that still further medical evaluation was 
necessary, and the Board itself conducted additional 
development action pursuant to 38 C.F.R. § 19.9(a)(2) (2002).  


REMAND

As indicated above, in September 2002, the Board ordered 
further development in this case without remanding the matter 
to the RO pursuant to 38 C.F.R. § 19.9(a)(2).  On May 1, 
2003, however, 38 C.F.R. § 19.9(a)(2) was found to be invalid 
by the United States Court of Appeals for the Federal 
Circuit.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, No. 02-7304 (Fed. Cir. May 1, 2003).  
Hence, this case must be remanded for initial RO review of 
evidence developed by the Board.  

Accordingly:

The RO should readjudicate the issue of 
the veteran's entitlement to service 
connection for a lung disorder, secondary 
to tobacco use as a result of nicotine 
dependence acquired inservice on the 
basis of all the evidence on file and all 
governing legal authority, including the 
VCAA.  If the benefit sought on appeal 
continues to be denied, the veteran and 
his representative must be provided with 
a supplemental statement of the case 
citing all pertinent evidence and 
dispositive legal authority.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this remand is to obtain additional procedural 
development.  The law requires full compliance with all 
orders in this remand.  Stegall v. West, 11 Vet. App. 268 
(1998).  No inference should be drawn regarding the final 
disposition of the claim in question as a result of this 
action.  


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


